Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 05/04/2022. Claim 2-252 have been previously canceled. Claims 253-253 have been newly added. A terminal disclaimer submitted on 07/22/2021 and has been approved. Thus, claims and 253-253 currently pending in the instant application.
Allowable Subject Matter
Claims 1 and 253-258 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claim 1 including:
“a first white lighting channel configured to produce a first white light having a first color point and a first spectral power distribution and exhibiting a first Equivalent Melanopic Lux (EML) value; a second white lighting channel configured to produce a second white light having a second color point and a second spectral power distribution and exhibiting a second Equivalent Melanopic Lux (EML) value wherein the second EML value is at least twice that of the first EML value; and a control system configured to independently change the intensity of each at least one of the first lighting channel and the second lighting channel.”
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in claim 1 above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        05/23/2022